                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION
______________________________________________________________________________

DOROTHY SEXTON,                      )
                                     )    Case No.
              Plaintiff,             )
                                     )
      vs.                            )
                                     )
HIRSCHBACH MOTOR LINES, INC., an )        DEFENDANT’S NOTICE OF
Iowa Corporation,                    )    REMOVAL
                                     )
              Defendant.             )
_____________________________________________________________________________

       Defendant Hirschbach Motor Lines, Inc. (“Hirschbach”) removes this action to the

United States District Court for the Northern District of Iowa, Eastern Division. In support of its

removal, Hirschbach states:

       1.      On March 24, 2020, Plaintiff Dorothy Sexton filed a Petition at Law in the Iowa

District Court for Dubuque County (“Iowa District Court”) against Hirschbach, captioned

Dorothy Sexton v. Hirschbach Motor Lines, Inc. an Iowa Corporation, 01311 LACV110635. A

true and correct copy of the Petition is attached hereto as Exhibit A.

       2.      Also on March 24, 2020, Plaintiff filed an Original Notice. A true and correct

copy of the Original Notice is attached hereto as Exhibit B.

       3.      On April 1, 2020, Plaintiff filed an Acceptance of Service, duly executed by the

undersigned. A true and correct copy of the Acceptance of Service is attached hereto as Exhibit

C.

       4.      Defendant has been served with no other process, pleadings, or orders.




                                                 1

       Case 2:20-cv-01014-LRR-MAR Document 1 Filed 04/14/20 Page 1 of 3
       5.        The Petition alleges violations of the Family and Medical Leave Act (“FMLA”),

29 U.S.C. § 2601 et seq., and a state law claim of discrimination in violation of the Iowa Civil

Rights Act (“ICRA”), Iowa Code Ch. 216.

       6.        The Court has original jurisdiction over the FMLA claim pursuant to federal

question jurisdiction, 28 U.S.C. § 1331, and the action may be removed to this Court pursuant to

28 U.S.C. § 1441.

       7.        The Court has supplemental jurisdiction over the ICRA claim pursuant to 28

U.S.C. § 1367.

       8.        This Notice of Removal will be filed with the Iowa District Court for Dubuque

County.

       THEREFORE, Defendant Hirschbach Motor Lines, Inc. gives notice that the above

entitled action is removed to this Court from the Iowa District Court for Dubuque County.



                                                     /s/ Frances M. Haas                  .
                                                     Frances M. Haas
                                                     Ethan S. Olson
                                                     NYEMASTER GOODE, P.C.
                                                     625 First Street SE, Suite 400
                                                     Cedar Rapids, IA 52401
                                                     Telephone: (319) 286-7000
                                                     Facsimile: (319) 286-7050
                                                     Email: fmhaas@nyemaster.com
                                                             eolson@nyemaster.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     HIRSCHBACH MOTOR LINES, INC.




                                                 2

       Case 2:20-cv-01014-LRR-MAR Document 1 Filed 04/14/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

         I hereby certify that on April 14, 2020 I presented the foregoing to the Clerk of the Court
for filing and uploading into the ECF system, which will send notification to the following ECF
system participants.

Emilie Roth Richardson
Roth Law Office, P.C.
1400 University Ave., Suite D
Dubuque, IA 52001
Telephone: (563) 557-1611
Facsimile: (563) 557-9775
Email: eroth@rothlawdbq.com

ATTORNEY FOR PLAINTIFF
DOROTHY SEXTON

                                              /s/ Shannon Greenman




                                                 2

       Case 2:20-cv-01014-LRR-MAR Document 1 Filed 04/14/20 Page 3 of 3
